Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 9/10/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0040902 to Mizrahi (Mizrahi).
. 
 
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mizrahi  as applied to claim 1 above, and further in view of US 4,588,754 to Liu (Liu).  
Mizrahi does not explicitly disclose the foaming agent in an amount of 1 to 10 parts by weight based on 100 parts by weight of the long chain polyamide and a particle size of the foaming agent in the range of from 10 to 100 microns. 
Liu, however, teaches a foamable resin composition comprising a polymer resin and a foaming agent in an amount of 0.05 to 1.5% by weight based on 100% by weight of the polymer resin (column 10, lines 1-10).  The polymer resin comprises nylon 11 (example 7, table 2).  The foaming agent comprises sodium bicarbonate with a particle size of less than 50 microns (column 9, lines 25-30; and lines 50-55).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foaming agent disclosed in Mizrahi having a particle size and a content taught by Liu motivated by the desire to provide a uniform, essentially closed cell foam exhibiting the desired weight reduction.  
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mizrahi  as applied to claim 1 above, and further in view of US 2014/0163139 to Wang et al. (Wang).  
Mizrahi does not explicitly disclose the long chain polyamide having a particle size of from 10 to 100 microns. 
Wang, however, discloses a pre-impregnated composite material comprising a mixture of polyamide 12 particles and polyamide 11 particles (abstract). 
Polyamide 12 particles are commercially available from Kobo Products under the trade name SP10L with an average particle size of 10 microns and a density of 1 g/cc (paragraph 33).  
Polyamide 11 particles are commercially available from Arkema under the trade name Rislan PA11 with an average particle size of 20 microns and a density of 1 g/cc (paragraph 33).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the long chain polyamide particles disclosed in Mizrahi having a particle size disclosed in Wang in view of readily availability of the particles. 

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0166526 to Myard et al. (Myard).
Myard discloses a sandwich structure comprising a polyamide foam layer disposed between first and second steel sheets (abstract, and paragraphs 7-13).  The polyamide comprises PA 610, PA 612, PA 11, or PA 12 and each of which .  

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Myard as applied to claim 1 above, and further in view of Liu.  
Myard does not explicitly disclose the foaming agent in an amount of 1 to 10 parts by weight based on 100 parts by weight of the long chain polyamide and a particle size of the foaming agent in the range from 10 to 100 microns. 
Liu, however, teaches a foamable resin composition comprising a polymer resin and a foaming agent in an amount of 0.05 to 1.5% by weight based on 100% by weight of the polymer resin (column 10, lines 1-10).  The polymer resin comprises nylon 11 (example 7, table 2).  The foaming agent comprises sodium bicarbonate with a particle size of less than 50 microns (column 9, lines 25-30; and lines 50-55).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foaming agent disclosed in Myard having a particle size and a content taught by Liu motivated by the desire to provide a uniform, essentially closed cell foam exhibiting the desired weight reduction.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Myard as applied to claim 1 above, and further in view of Wang.  
Myard does not explicitly disclose the long chain polyamide having a particle size of from 10 to 100 microns. 

Polyamide 12 particles are commercially available from Kobo Products under the trade name SP10L with an average particle size of 10 microns and a density of 1 g/cc (paragraph 33).  
Polyamide 11 particles are commercially available from Arkema under the trade name Rislan PA11 with an average particle size of 20 microns and a density of 1 g/cc (paragraph 33).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the long chain polyamide particles disclosed in Myard having a particle size disclosed in Wang in view of readily availability of the particles. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788